

116 S4366 IS: 21st Century Entrepreneurship Act
U.S. Senate
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4366IN THE SENATE OF THE UNITED STATESJuly 29, 2020Ms. Cortez Masto (for herself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo require the Administrator of the Small Business Administration to encourage entrepreneurship training in after school programs, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Entrepreneurship Act.2.FindingsCongress finds that—(1)entrepreneurship creates new jobs, grows the economy, increases productivity, and significantly improves the quality of life of the people of the United States;(2)entrepreneurship rates in the United States have declined substantially over the last several decades;(3)children from disadvantaged communities are less likely to become entrepreneurs and inventors, hampering economic growth and harming communities most in need;(4)studies show that children with mentors in entrepreneurship and inventorship are more likely to pursue these fields in adulthood; and(5)in order to promote growth in disadvantaged communities, increase entrepreneurship rates, and improve the economy, volunteer mentors with the SCORE program should be encouraged to engage with children in community learning centers.3.DefinitionsIn this Act—(1)the term community learning center has the meaning given the term in section 4201(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171(b));(2)the term inventorship means the activity of creating, designing, or otherwise originating a new product or service; and(3)the term SCORE program means the Service Corps of Retired Executives described in section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)).4.Entrepreneurship education for disadvantaged youth(a)In generalThe Administrator of the Small Business Administration shall—(1)develop a curriculum for volunteers with the SCORE program to teach female students, minority students, English learners, children with disabilities, and low-income students who are often underrepresented in critical and enriching subjects about entrepreneurship and inventorship through community learning centers; (2)develop and implement a strategy to encourage partnerships between the SCORE program and community learning centers to teach the curriculum developed under paragraph (1) to the students described in that paragraph through community learning centers; and(3)in developing the curriculum required under paragraph (1), collaborate with education specialists, entrepreneurship groups, business groups, and groups with experience serving underrepresented children.(b)Collaboration with other programsIn carrying out the partnerships under subsection (a)(2), volunteers with the SCORE program are encouraged to collaborate with other entrepreneurial development programs of the Small Business Administration and other agencies, including—(1)small business development centers described in section 21 of the Small Business Act (15 U.S.C. 648);(2)women's business centers operating under section 29 of the Small Business Act (15 U.S.C. 656);(3)centers overseen by the Minority Business Development Agency of the Department of Commerce; and(4)the Growth Accelerator Fund Competition of the Administration carried out under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).(c)SCORE programSection 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended, in the first sentence, by inserting before the period at the end the following: and to carry out entrepreneurship and inventorship programs under section 4(a) of the 21st Century Entrepreneurship Act.(d)Community learning centersPart B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.) is amended—(1)in section 4201(a)(2) (20 U.S.C. 7171(a)(2)), by inserting entrepreneurship and inventorship (as defined in section 3 of the 21st Century Entrepreneurship Act) programs, after apprenticeship programs,; and(2)in section 4205(a) (20 U.S.C. 7175(a))—(A)in paragraph (13), by striking and at the end;(B)in paragraph (14), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(15)entrepreneurship and inventorship programs described in section 4(a) of the 21st Century Entrepreneurship Act..(e)ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Administrator of the Small Business Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that—(1)identifies each partnership between the SCORE program and a community learning center during the preceding 2-year period;(2)estimates the number of students who were reached through the entrepreneurship curriculum developed under subsection (a);(3)identifies any barriers to reaching additional students; and(4)identifies any plans for improving the curriculum or implementing the strategy developed under subsection (a).(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator of the Small Business Administration $2,500,000 for each of fiscal years 2021 through 2025 to carry out this Act and the amendments made by this Act.